MEMORANDUM **
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.'
This is a petition for review from the Board of Immigration Appeals’ December 29, 2006 decision denying petitioner’s third motion to reconsider.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The regulations provide that “motions to reconsider shall be limited to one motion to reconsider in any case previously the subject of a final decision by the Board.” See 8 C.F.R. § 1003.2(b)(2). The BIA did not abuse its discretion in denying petitioner’s third motion to reconsider. Accordingly, respondent’s motion for summary disposition is granted.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.